DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges amendments to claim 1 and 10, newly added claim 21, and cancelled claims 2, 8, 11-12, 15, and 19. Examiner withdraws previous claim objection to claim 10.
Allowable Subject Matter
Claim 1, 3-7, 9-10, 13-14, 16-18, and 20-21 allowed.
The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or fairly suggest a method for operating an autonomous vehicle wherein the vehicle is controlled to approach a planned location which is a security zone with limited access and, in the case where the vehicle is approaching the security zone and at least one person is not authorized to approach, preventing the vehicle from stopping and/or locking one or more doors of the vehicle while the vehicle is in the security zone. Rather, the closest prior art of record teaches a method for operating an autonomous vehicle wherein the vehicle is controlled to approach a security zone with limited access, and in the case where at least one person in the vehicle is not authorized to approach, preventing the unlocking of the vehicle doors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/B.R.P./02/26/2022Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661